Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance              
        Claims 1-8, 10-13 and 15 are allowed. 
1.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the blade support is carried on one of the first and second parts. Wherein the first and second parts being movable between an operating position with the blade projecting from the parts and a stowed position with the blade wholly contained between the parts, in combination with other limitations set forth in claims 1, 6 and 15. 
	
             Regarding claims 1, 6 and 15, Parrish et al. (6,105,260), Devey (2,137,800), and Schickerling (6,112,420) alone or in combination thereof, as applied to the rejection of the claims in the Non-Final Rejection mailed on 09/28/2021, fail to teach the above-mentioned limitations in combination with other limitations set forth in the claims.

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1, 6 and 15. 
 


Comment
2.          In view to the amendment to the claims, objection to the drawings and rejection of claims under 35 U.S.C. 112, first and second paragraphs, have been withdrawn.

Conclusion 
3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571)272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724   

                                                                                                                                                                                                   March 9, 2022